McMurray, Presiding Judge.
Defendant was tried before a jury and found guilty of rape. At trial, defendant testified that he went to Glenn Hills High School during the afternoon of October 16, 1990, and encountered the 15-*618year-old victim in a corridor of the school building. Defendant testified that he and the victim then went to a side room of the schoolhouse and engaged in consensual intercourse. On cross-examination, defendant admitted that he was not a student at Glenn Hills High School at the time of the alleged rape, but explained that his brother participated in athletics at the high school and that he (defendant) is “very popular there.” Defendant admitted that he was not acquainted with the victim before approaching her on the afternoon of the alleged rape; that his first conversation with the victim involved his request to engage in sex and that the victim obliged him without hesitation or objection. The victim testified that she was in the ninth grade at Glenn Hills High School at the time of the alleged rape; that she was waiting for a ride home when defendant approached her and that defendant then forced her into a side room, ripped her clothing and raped her.
Decided March 28, 1994.
Clayton L. Jolly III, for appellant.
Daniel J. Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
This appeal followed the denial of his motion for new trial. Held:
In his sole enumeration, defendant challenges the sufficiency of the evidence and argues that the victim’s testimony is unbelievable. This contention is without merit.
“On appeal the evidence must be viewed in the light most favorable to support the verdict, and [defendant] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. Grant v. State, 195 Ga. App. 463 (1) (393 SE2d 737). Reviewing the transcript [in the case sub judice] in this light reveals ample evidence from which any rational trier of fact could have found beyond a reasonable doubt that [defendant is] guilty of the offense of rape as convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).” Wells v. State, 208 Ga. App. 298, 299 (1) (430 SE2d 611).

Judgment affirmed.


Pope, C. J., and Smith, J., concur.